Citation Nr: 0621456	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  97-26 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) in New York, New York, 
which denied the benefit sought on appeal.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of in-service stressors upon which a diagnosis of PTSD 
was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claim was 
thereafter readjudicated in the November 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the provisions of 38 U.S.C.A. § 5103(a) were 
enacted after the rating decision at issue, thus making 
compliance with the statutory timing requirements 
impossible.  Since then the content of the notice provided to 
the appellant has complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
PTSD.  A July 1971 clinical record shows that the veteran was 
treated for multiple abrasions of the forehead, right axilla, 
right elbow, and right arm.  It was noted that the veteran 
claimed he had been thrown from a car. He was admitted for 
observation for four days.  The veteran was stable at 
discharge.  

The veteran's November 1971 separation examination showed 
normal psychiatric evaluation.  The veteran's DD-214 and 
personnel records show that he was a pay distribution 
specialist and served in Vietnam from August 1969 to August 
1970.

An October 1993 VA admission note from the Vietnam Veterans 
Evaluation and Treatment program indicated the veteran 
reported seeing no combat in Vietnam but had severe anxiety 
reaction.  In December 1993, the veteran was diagnosed with 
cocaine and alcohol dependence and PTSD.  Upon discharge from 
the program in February 1994, the diagnoses included alcohol 
dependence (in remission); polysubstance abuse (in 
remission); personality disorder (not otherwise specified); 
and narcissistic, passive-aggressive and avoidant features.

Statements submitted by the veteran's mother and uncle in 
June and July 1994, indicated that the appellant's character 
changed after his separation from the military and was angry 
and obnoxious.  

In July 1994, the veteran submitted a stressor statement 
which indicated that he witnessed two of his friends die from 
sniper fire while riding on a bus to get to the finance 
office.  He noted that those killed were Sergeant King and 
Specialist Love.  The veteran also states that his unit was 
subjected to enemy artillery fire.

At a November 1994 VA examination, the veteran reported he 
spent 12 months in Vietnam and had a clerical job but was 
frequently under the fire of the enemy.  He stated he saw 
many mutilated Vietnamese women and children.  He stated two 
of his friends, by the names of Love and King were killed by 
enemy fire and the veteran witnessed their deaths.  The 
veteran's diagnoses included PTSD, dysthymia, alcohol 
dependence (in remission), heroin dependence (in remission), 
and crack cocaine abuse (in remission).  

At an April 1995 VA examination, the veteran reported 
functioning as a finance clerk, being stationed in Vietnam 
for one year, and seeing some shelling and fire.  The veteran 
had graduated from high school and had completed one year of 
college.  As a teenager he had a good deal of truancy and did 
experiment with drugs and alcohol.  It was noted that as an 
adult, he has had problems with drugs and alcohol and has had 
detox and rehabilitation.  The veteran reported constant 
shelling when he was stationed at Long Binh.  He remembered 
the screaming of comrades as they were hit by the shelling.  
He also remembered going up Route One in a bus and they came 
under sniper fire.  He stated he saw many causalities.  At 
another time, the veteran reported he was in a vehicle on 
Route One and a truck load of mutilated civilians came by.  
The veteran was diagnosed with alcohol and drug dependence, 
chronic, in remission, and PTSD.  The examiner noted that the 
claims folder was not available.

VA hospital records show that the veteran was admitted in 
July 1995 for depression with transient suicidal thoughts.  
In September 1996 he was admitted because he wanted to be 
detoxed and receive help for his substance dependence 
problem.  He reported drinking daily and using crack cocaine.  
Diagnoses included polysubstance abuse (alcohol, crack, and 
cocaine) and history of PTSD with depression.

The veteran was admitted to the Vietnam Veterans Evaluation 
and Treatment Program from November 1996 to January 1997.

On his VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated September 1997, the veteran indicated that after 
returning from Vietnam he was seriously injured in a 
stateside automobile accident in which he suffered a severe 
concussion and multiple lacerations on his face and right 
side.  The veteran noted that he may have sustained internal 
injuries as well.  The veteran stated that a young couple 
found him on the side of the road and drove him to the 
hospital and during the drive remembered falling in and out 
of consciousness.  While at the hospital the appellant 
remembered the couple yelling that the veteran was "going to 
die" if he was not seen soon.  The veteran remembered 
staying one week in the hospital, and that during his last 
two months of his military service he began to drink and use 
drugs to calm himself.

A letter from a VA staff psychologist dated September 1997 
indicated that the veteran displayed the classic symptoms of 
PTSD.  The diagnosis was based on the veteran's report of 
witnessing the deaths of two soldiers in Vietnam, and being 
involved in a serious automobile accident while he was 
stationed at Fort Knox, Kentucky.  

VA treatment records dated May 1996 to March 1998 showed 
psychotherapy session and a March 1998 diagnosis of 
depression with insomnia.  

An undated statement received by the RO in April 1998 from 
the VA staff psychologist indicated that the veteran was 
actively involved in an outpatient psychotherapy group for 
veterans, but was still deeply affected by PTSD.

The records show that the veteran was scheduled for a VA 
examination in December 2000 and two VA psychiatric 
examinations in February 2001 and the veteran failed to 
report.  

Social Security Administration records show that the veteran 
was originally granted benefits in April 1992 based on 
bipolar and substance abuse.  In 1997, the veteran alleged 
that he was still disabled because of PTSD.  Medical evidence 
to determine the case was obtained from the VA hospital and 
was dated September 1997.

In January 2004, the Board remanded the issue to the RO for 
further development, to include obtaining a comprehensive 
statement regarding the alleged stressors, to particularly 
include details pertaining to the deaths of Sergeant King and 
Specialist Love.  The RO was to contact the United States 
Armed Services Center for Research of Unit Records (CURR) for 
stressor verification.  

The veteran responded to this request, and his response was 
then forwarded to CURR.  An August 2005 response from CURR 
noted that the veteran had failed to provide complete names 
or dates.  Given that several Loves and Kings were killed 
while the appellant served in Vietnam, greater specificity 
from the appellant was required.  CURR noted further that a 
review of enemy attacks during the period described by the 
veteran revealed no damages or casualties to Long Binh Post.  
Absent full names, specific dates, and types and locations of 
the claimed incidents, further research could not be 
conducted.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and a verified in- 
service stressor.  38 C.F.R. § 3.304(f). If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service."'  Zarycki, 6 Vet. App. at 
91, 98; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

Analysis

The evidence indicates that the veteran was diagnosed with 
PTSD after describing unverified stressors, to include 
witnessing two soldiers killed in Vietnam and being involved 
in a serious automobile accident while at Fort Knox, 
Kentucky.

In this case, the service records do not show the veteran 
engaged in combat, thus, his bare assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and meet the criteria of the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  Moreover, the diagnosis 
of PTSD must be based either on a claim of account of events 
during demonstrated combat status or on verified stressors.  
The Board is not bound to accept any diagnosis not conforming 
to the DSM-IV criteria.  No probative weight may be assigned 
to a diagnosis of PTSD based on the veteran's unverified 
stressors.

Although the veteran has identified his stressors noted 
above, he has not described the events therein in sufficient 
detail such that a verification search by CURR could be 
conducted.  While VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The factual data required by VA to conduct a 
successful search, such as the names, dates, and places of 
the stressors, "are straightforward facts and do not place an 
impossible or onerous task on the appellant.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Id.  Hence, while the 
veteran has been diagnosed with PTSD based on his Vietnam 
service, without independent corroborating evidence verifying 
their in-service occurrence, service connection for PTSD may 
not be granted.

Regarding the claimed stressor of being in a serious car 
accident in 1971, the service medical records indicate the 
veteran was treated for abrasions.  The service medical 
records do not verify the assertion that the veteran suffered 
a concussion or internal injuries.  Service medical records 
do not indicate that the veteran's life was in danger.  
Although a VA staff psychologist in his September 1997 letter 
indicated that the veteran had classic symptoms of PTSD and 
was involved in a serious automobile accident while stationed 
at Fort Knox, this statement was made based on an inaccurate 
history given by the veteran.  It does not appear that the 
psychologist reviewed the veteran's service medical records.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Absent credible supporting evidence of a claimed in-service 
stressor, the requirements for service connection for PTSD 
have not been met.  Under these circumstances, the benefit- 
of-the-doubt doctrine is not for application, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


